DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see AP.B, filed 14 February 2022, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0056184 A1) in view of Yang et al. (US 2012/0106491 a1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pan et al. (US 2010/0272048 A1).
3.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0056184 A1) in view of Pan et al. (US 2010/0272048 A1).
	Regarding claims 1, 8 and 15, Yang et al. disclose “A method comprising:
	receiving: 
	a first physical downlink shared channel (PDSCH) that provides a first transport block (S502_0, see figure 7), and
	a second PDSCH that provides a second transport block (S502_M-1), (para. [0079]: “Referring to FIG. 7, a UE can receive one or more DL signals (e.g. PDSCH signals) in M DL subframes (SFs) (S502_0 to S502_M-1).  Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TSs) (or code words) according to transmission mode.”);
	generating:
	first hybrid automatic response request acknowledgement (HARQ-ACK) information in response to reception of the first transport block, and 
	second HARQ-ACK information in response to reception of the second transport block (“generating a first HARQ-ACK (hybrid automatic repeat request-acknowledgement) set for a first cell using a value M; generating a second HARQ-ACK set for a second cell using the value M.” See Abstract).  See also figure 7 and 14.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Yang et al. disclose a method of transmitting a bundling of HARQ-ACK set of 
CC1 and the HARQ-ACK set of CC2 in a PCCH.  
Yang et al. fails to teach:
multiplexing the first HARQ-ACK information in a first physical uplink control channel (PUCCH), and the second HARQ-ACK information in a second PUCCH, and
transmitting:
the first PUCCH within a first time unit having a first duration,
the second PUCCH within a second time unit having a second duration,
wherein the first duration is a multiple of the second duration by an integer that is larger than one.
Pan et al., in the same field of invention disclose the claimed features.
	([0058]: FIG. 9A and 9B, show examples of DL component carrier grouping and channel selection for transmission of HARQ feedback for one or two transmit antennas, 0 and b1) are determined based on the ACK/NACKs in the group, (e.g., using a look-up table).  The HARQ feedback bits may be transmitted via the associated PUCCHs, respectively.  The two PUCCHs may be transmitted via two different antennas as shown in FIG. 9A.  Alternatively, the two PUCCHs may be transmitted via one transmit antenna, as shown in FIG. 9B.”

    PNG
    media_image3.png
    688
    1055
    media_image3.png
    Greyscale


Implement the first duration of the first PCCH larger than the second
duration of the second PCCH is within knowledge of those having ordinary skills in the art.  
Pan et al. also teach “The WTRU may be assigned a plurality of uplink control channel resources and may implement a channel selection scheme for indicating the ACK/NACKs.  The WTRU selects one of the uplink control channel resources, and set the HARQ feedback based the ACK/NACKs or bundled ACK/NACKs in a way that a different uplink control channel resource is selected and HARQ feedback bits are set differently based on the ACK/NACKs or bundled ACK/NACKs.  Each Physical uplink control channel (PUCCHs) may be mapped to a particular antenna.”  Also see figure 12.

    PNG
    media_image4.png
    385
    771
    media_image4.png
    Greyscale

Implement a multiplexed PUCCHs is within the knowledge of those having 
ordinary skills in the art and is taught in Pan et al.
Therefore, it would have been obvious to those having ordinary skills in the art before the effectively filing date of the claimed invention to combine Yang et al. with Pan 

Regarding claims 2, 3, 9, 10 and 16, Pan et al. disclose: wherein the first duration is specified in system operation (claims 2 and 9);
receiving, via radio resource control (RRC) signaling, a configuration for the second duration (claims 3, 10 and 16).  ([0041]: “In semi-static grouping, the component carriers or ACK/NACKs that belong to each group may be configurable and may be informed to the WTRU via higher layer signaling, (e.g., radio resource control (RRC) signaling or system information, such as system information blocks (SIRs)).
([0053]: “Alternatively, one PUCCH resource may be explicitly indicated among others for the WTRU ACK/NACK feedback for each group, (e.g., RRC signaling.”)

Regarding claims 4,11 and 17, Pan et al. disclose wherein a maximum number of reception for the first transport block is different than a maximum number of receptions for the second transport block.  According the figures show in Pan, the maximum number of reception transport blocks in each component carrier or component carrier group are different.

6.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2014/0056184 A1) in view of Pan et al. (US 2010/0272048 A1), further in view of Magnusson et al. (US 2005/0181811 A1).
multiplexing a first channel quality indicator (CQI) index, corresponding to a first block error rate (BLER) associated with the first transport block, in the first PUCCH, and a second CQI index, corresponding to a second BLER that is different from the first BLER and is associated with the second transport block, in the second PUCCH. 
	Magnusson et al. in the same field of invention, discloses ([0006]: adjusting the one or more communications with the user equipment based on the feedback information...the feedback information may include an acknowledgement (ACK), a negative acknowledgement (NACK), a channel quality indication (CQI), or a discontinuous transmission (DTX) bit.  Other communication metrics may also be used, such as a block error rate (BLER), or an actual number and/or average number of transmission.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Magnusson et al. with Yang et al. in view of Pan et al.
Allowable Subject Matter
7.	Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yang et al. fails to disclose: 

Yang et al. fails to disclose “receiving a physical downlink control channel (PDCCH), wherein: the PDCCH provides a downlink control information (DCI) format, the DCI format includes a field indicating an entry to a table specified in system operation, and the entry to the table provides a signaling direction for symbols of the first time unit over a number of first time units.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412